Dismissed and Memorandum Opinion filed December 13, 2007







Dismissed
and Memorandum Opinion filed December 13, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00405-CV
____________
 
In the Interest of C.S. a Child
 

 
On Appeal from 308th District Court
Harris County, Texas
Trial Court Cause No.
2006-41429
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed April 11, 2007.  The clerk=s record was filed on June 22, 2007. 
The reporter=s record was filed June 11, 2007.  No brief was filed.
On
September 27, 2007, this Court issued an order stating that unless appellant
submitted his brief, together with a motion reasonably explaining why the brief
was late, on or before October 29, 2007, the Court would dismiss the appeal for
want of prosecution.  See Tex. R.
App. P. 42.3(b).
Appellant
filed no response.
Accordingly,
the appeal is ordered dismissed.
 




PER
CURIAM
Judgment rendered and Memorandum Opinion filed
December 13, 2007.
Panel consists of Justices Fowler, Frost, and Seymore.